1
2
3
4
5
6
7
8                       UNITED STATES DISTRICT COURT
9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11   SECURITIES AND EXCHANGE                Case No.: 14cv347-LAB (BGS)
     COMMISSION,
12
                               Plaintiff,   ORDER DENYING AS MOOT
13                                          MOTION FOR EXTENSION OF
     v.                                     TIME;
14
     JAMES Y. LEE, et al.,
15                                          ORDER GRANTING MOTIONS
                             Defendant.     TO EXCEED PAGE LIMITS;
16
17                                          ORDER GRANTING MOTION
                                            FOR DISBURSEMENT OF
18
                                            FUNDS;
19
                                            ORDER GRANTING IN PART
20
                                            MOTION TO FREEZE ASSETS;
21
                                            ORDER GRANTING MOTION
22
                                            FOR ORDER TO SHOW CAUSE;
23                                          AND
24
                                            ORDER OF REFERENCE
25
                                            [Docket numbers 162, 166,
26
                                            168, 169, 174, 179.]
27
28

                                            1
                                                                  14cv347-LAB (BGS)
1    Motions Filed
2          This is one of three related civil cases, the other two being 14cv542-BGS,
3    Ayers v. Lee; and 14cv1737-LAB (BGS), SEC v. Lee. In a criminal case, United
4    States v. Lee, 14cr2937-BEN, Defendant James Y. Lee pled guilty to obstruction
5    of justice; specifically, he admitted engaging in false, fraudulent, and deceptive
6    conduct to hinder the United States from collecting on the criminal judgment and
7    executing the sentence imposed in an earlier case, United States v. James Yiu
8    Lee, et al., 95cr41-MMC (N.D. Cal. 1995). On May 21, 2015 he was sentenced to
9    78 months’ imprisonment plus three years’ supervised release.
10         In this case, the Court entered judgment in favor of Plaintiff Securities and
11   Exchange Commission (SEC), ordering Lee to pay $2,203,025.95 plus interest,
12   and ordering and Relief Defendant Larissa Ettore (“Ettore”) to pay $463,484.95
13   plus interest. The SEC has filed a motion representing that they both refuse to
14   pay, and asking the Court to hold them in contempt. The motion also asks the
15   Court to freeze all of Lee’s and Ettore’s assets and those held by certain third
16   parties; requiring them both to provide the SEC with a full accounting of their
17   assets; and requiring them to enter into installment payment orders with the SEC.
18   (Docket no. 162.) A flurry of briefing from both sides followed. (See Docket nos.
19   163–86.)
20         In addition to moving for an order to show cause, the SEC moved for an
21   order for disbursement of garnished funds (Docket no. 166), and an order freezing
22   the assets of both Lee and Ettore.      The SEC’s motions were supported by
23   numerous authenticated exhibits.
24         Lee’s motion for extension of time to file a response to the SECs motion
25   (Docket no. 168) is DENIED AS MOOT. Five days after filing it, he filed a response
26   to the motion (Docket no. 172), which is accepted as filed.
27   ///
28   ///

                                              2
                                                                        14cv347-LAB (BGS)
1          Lee’s and Ettore’s motion (Docket no. 174) and the SEC’s motion (Docket
2    no. 179) to exceed page limits are GRANTED and those documents are accepted
3    as filed.
4    Discussion
5          Lee by way of settlement consented to entry of judgment against him and
6    agreed to pay $2,203,025.95 plus interest. (Docket no. 80.) He also consented to
7    the magistrate judge’s retention of jurisdiction over his settlement agreement
8    (Docket no. 80-1), as did the SEC. (Docket no. 80.) On July 15, 2016, the Court
9    entered final judgment against him, and he did not appeal.
10         After a careful investigation, the Court granted the SEC’s motion for
11   terminating sanctions against Ettore for her bad faith and willful misbehavior that
12   imposed unfair and unnecessary delays and costs on the SEC. (Docket no. 101.)
13   Specifically, she failed to appear, then with a potential default judgment looming,
14   she made an appearance and, after asking for more time, represented that she
15   was ready to go forward. The Court, while finding her neglect of the case
16   inexcusable, denied default judgment. (Docket no. 65.) After that, however, she
17   engaged in willful and bad faith obstructionist tactics. (Docket no. 101 (adopting
18   report and recommendation).) The Court entered judgment against her as a
19   sanction. (Docket nos. 102, 103.) She took an appeal, which she then abandoned,
20   and judgment became final on August 3, 2017. (See Docket no. 107.) In sum, her
21   pattern of behavior has been to avoid disgorgement of ill-gotten gains by engaging
22   in a pattern of delay, obstruction, and bad faith.
23         These matters have already adjudicated, judgment is final, and there is no
24   reason to revisit them. To the extent Lee’s and Ettore’s briefing calls into question
25   any of the Court’s earlier orders or findings, reconsideration is denied.
26         Because the Court has already ordered disgorgement, it is sitting in equity
27   here. As such, it has broad discretion to fashion appropriate relief. See SEC v.
28   World Capital Market, Inc., 864 F.3d 996, 1003 (9th Cir. 2017) (citing 15 U.S.C.

                                               3
                                                                          14cv347-LAB (BGS)
1    ' 78u(d)(5) (authorizing any equitable relief that may be appropriate for the benefit
2    of investors). See also SEC v. First Jersey Securities, Inc., 101 F.3d 1450, 1474
3    (2d Cir. 1996) (“Once the district court has found federal securities law violations,
4    it has broad equitable power to fashion appropriate remedies.”) This includes, for
5    example, freezing assets even of non-parties. See SEC v. Hickey, 322 F.3d 1123,
6    1131–32 (9th Cir. 2003).
7          The usual rules of jurisdiction apply here. For example, a party or claimant—
8    or a putative claimant—must establish standing.          See Watkins v. Peterson
9    Enterprises, Inc., 57 F. Supp. 2d 1102, 111112 (E.D. Wash. 1999) (citing Lujan v.
10   Defenders of Wildlife, 504 U.S. 555, 560 (1992)) (holding that defendant, who was
11   not a garnishee defendant, lacked standing to raise garnishee defendants due
12   process rights). Personal jurisdiction is required as well, but only to the extent the
13   Court is exercising in personam jurisdiction. Where the Court is exercising in rem
14   jurisdiction, the Court need not obtain personal jurisdiction over non-parties, even
15   if they might claim an interest in the property. See United States v. Real Property,
16   135 F.3d 1312, 1316–17 (9th Cir. 1998) (record owner of property over which the
17   Court was exercising in rem jurisdiction had not joined as a party, and lacked
18   standing to challenge forfeiture).
19         The SEC has presented substantial evidence. While Lee and Ettore have
20   requested oral argument, they have not provided any evidence nor pointed to any
21   they would like to present. But Lee and Ettore filed multiple documents in
22   opposition to the SECs three motions, however (see Docket nos. 172, 173, 175,
23   176, 177, 184, 185), and to exceed the ordinary page limit. (See Docket nos. 174.)
24   The Court finds they have had ample opportunity to make their arguments, and
25   oral argument is not needed. See Civil Local Rule 7.1(d)(1).
26   Motion for Disbursement of Funds
27         Following judgment, the SEC obtained writs of garnishment, using them to
28   garnish property held in four financial institutions. According to the motion, Ettore

                                               4
                                                                           14cv347-LAB (BGS)
1    was conducting business using three of her family members as Nominees: her
2    mother Ulla Ettore, her father Roger Ettore, and her brother Timo Ettore. As
3    discussed below, exhibits attached to the SECs motion for contempt show that
4    Ettore and/or Lee were deeply involved in managing and controlling the Nominees
5    accounts. The motion does not accuse the Nominees of any wrongdoing; it merely
6    argues that they were in possession of funds to which they have no claim, which
7    was fraudulently transferred into accounts held in their names. 1 See World Capital
8    Market, 864 F.3d at 1003 (citing SEC v. Ross, 504 F.3d 1130, 1141 (9th Cir. 2007))
9    (identifying such persons as nominal defendants).
10         The financial institutions each answered the writs, saying that they held
11   property in the name of one or more Nominees, but not Ettore. Other than this,
12   the financial institutions have taken no position, and do not challenge the
13   garnishment or any of the motions.
14         Although the individual Nominees were all given notice, they did not request
15   a hearing, seek to exempt the funds, or object to the garnishment. None of the
16   three sought leave to intervene, expressed any interest in claiming the property.
17   Nor have they appeared in this action in any other way. Instead, counsel for Ettore
18   and Lee filed an objection claiming to be preparing an objection on their behalf.
19   (See Docket no. 173.) The objection itself only identifies Defense counsel as
20   representing Ettore and Lee, however, not the three Nominees.1 Although the
21   briefing is filed in both Lee’s and Ettore’s name, it does not identify the interest of
22   ///
23
24
     1
25     The motion to freeze assets, by contrast, suggests that because the contempt
     motion put Ettore and lee on notice of the SEC’s investigation, the Nominees and
26   other third parties may be engaging in efforts to shield assets from collection. But
27   this is only a suggestion, not an accusation. The SEC apparently has no
     information suggesting that the Nominees are deliberately working together with
28   Ettore and Lee, as opposed to being mere pawns or dupes.

                                                5
                                                                           14cv347-LAB (BGS)
1    either as being at stake here, nor do they identify any injury they would suffer if the
2    funds were disbursed.
3          Ettore and Lee filed two more objections to the motion for disbursement of
4    funds, all purporting to be acting in the interest of the Nominees. (Docket nos. 175,
5    177.) But the fact is, even though the Nominees were served and knew about the
6    Motion, they have never appeared either pro se or through counsel, and have
7    given no indication that they oppose the motion or are claiming the garnished
8    property. In all three responses, counsel claim to be representing Ettore and Lee
9    only, and have never signed on behalf of or otherwise indicated they were actually
10   representing the Nominees. Only one of the Nominees Timo Ettore, was ever
11   named in any of the three related cases, and he was dismissed before making an
12   appearance.
13         The objections prove too much. Ettore and Lee deny the SECs charge that
14   the garnished property is actually their own and not in fact the Nominees.
15   Inexplicably, however, they are the only ones objecting. The Nominees whose
16   property they claim it is, appear to have no interest in it. They have not retained
17   counsel or, it would appear, authorized Defense counsel to represent them in this
18   case. Nor have they appeared pro se or in any other way tried to assert a claim to
19   the garnished property. Although their briefing makes a show of protecting the
20   Nominees due process and property rights, neither Ettore nor Lee have shown
21   they have standing to assert the Nominees’ rights. And if, as they claim, the
22   garnished property is not in fact theirs, they have no claim on it themselves. In
23   other words, the only way Ettore and Lee can have standing to object to
24   disbursement of the garnished funds is if they own them. But if they do, their
25   argument fails on the merits.
26         The only argument Ettore and Lee have raised in their objections is premised
27   on the contention that the funds belong to the Nominees; they deny that the funds
28   belong to them. Although they were given notice and an opportunity to be heard,

                                                6
                                                                           14cv347-LAB (BGS)
1    the Nominees have made no claim the funds. Although Ettore and Lee argue that
2    the Nominees need the money to live on, that is the purpose of seeking an
3    exemption. Under Cal. Code Civ. Proc. '' 703.520 and 703.030(a), a claimant’s
4    failure to file a claim of exemption within ten days after notice of levy on the
5    property waives the exemption and the property is subject to enforcement of a
6    money judgment. While the Court can relieve a claimant of the failure to claim an
7    exemption, nothing in the briefing suggests any reason to do so. Even accepting,
8    arguendo, Lee’s and Ettore’s argument that the Nominees are the real owners, the
9    Nominees have waived their claims.
10         Lee’s and Ettore’s briefing also inaccurately characterizes the SEC’s motions
11   as indirectly seeking to hold the Nominees in contempt and punishing them by
12   seizing their assets. In fact, the SEC’s arguments characterize the Nominees as
13   mere nominal account holders who were being used as pawns by Lee and Ettore,
14   not as active participants or true owners. The evidence bears out the SEC’s
15   characterization.
16         The SEC’s exhibits show that Lee was trading in equities from prison using
17   the Nominees’ names and accounts, with Ettore’s help. Larissa Ettore and/or Lee
18   were opening accounts in the Nominees’ names for their own benefit, and
19   accessing the Nominees’ accounts. The SEC’s Exhibit 8 to the motion for order to
20   show cause demonstrates the degree of control they were exercising over the
21   Nominees accounts.      For example, Ettore emailed Lee in prison asking him,
22   among other things, how Roger’s mortgage modification and Optionshouse
23   account applications should be filled out. (Ex. 8 at 135.) She asks questions such
24   as what income to list for him on the application, and what field to say he works in.
25   (Id.) She also asks Lee how much money she should be withdrawing daily from
26   her joint account. In his responsive email, Lee asks her for the paperwork and
27   advises her to withdraw $150 per day from her account. (Id. at 136.) Not long
28   after, Lee emailed Ettore further instructions for modifying her parents’ mortgage

                                               7
                                                                          14cv347-LAB (BGS)
1    in order to save money so they could build the account up with the balance
2    transfers to [Optionshouse]. (Id. at 137.) He also instructs her how much money
3    to give her parents each month. (Id.) In later emails, Ettore updated Lee on the
4    status of her investment accounts and he responds with advice; detailed
5    instructions; and requests for spreadsheets, bank balances and account
6    information, her parents’ FICO scores, spreadsheets for Timo, and other financial
7    documents and data consistent with management of her and her parents’ finances.
8    (Id. at 138–42, 145–48, 152, 154.) Among other things, in August of 2017 he said
9    asked her to transfer $10,000 from a Wells Fargo joint account to a Wells Fargo
10   personal account, and then to Bank of America. (Id. at 147–50.) He engaged in
11   similar email interchanges with Relief Defendant Lolita Gatchalian. (Id. at 143–44,
12   151.)
13           In these emails, Ettore refers to the two Wells Fargo accounts and the Bank
14   of America account as “my bank balances,” and the accounts as hers. (Ex. 8 at
15   147–48.) Although more apropos of the motion for contempt, the exhibits also
16   show she was not short of cash. For instance, she was leasing a BMW until at
17   least November of 2017 (Ex. 11) and sold a condominium for $240,000 in July of
18   2017. (Ex. 12.)
19           During this same time period, other documents show other substantial
20   transfers and expenditures. (Exs. 13–14.) She also held a joint Wells Fargo
21   account with Ulla (Ex. 17) In short, the exhibits show Lee and Ettore exercising a
22   high degree of control over passive Nominees and their accounts and investments.
23   The tone and content of the communications show the Ettore was sending Lee the
24   Nominees financial information, and that Lee was making decisions and feeding
25   instructions to Ettore, who in turn carried them out. There is no suggestion that
26   the Nominees’ involvement was required, or that their own preferences or interests
27   played any important role.
28   ///

                                               8
                                                                         14cv347-LAB (BGS)
1          Lee and Ettore object to the emails’ authenticity, but the Court finds that the
2    declaration of Christy White adequately authenticates them. Because the emails
3    are admissions of party opponents, they are not hearsay. As to this evidence, the
4    objections are overruled.
5          The Court finds the SEC has shown that the garnished accounts were in
6    effect the property of Lee and Ettore, even if they were nominally held in others’
7    names. The Nominees have not claimed the funds or attempted to do so, and have
8    waived any claim they might have. Lee and Ettore have no standing to raise claims
9    or objections on their behalf. The motion to disburse the garnished funds is
10   GRANTED and the Court will issue a separate order granting relief.
11   Motion to Freeze Assets
12         The Court’s equitable powers include freezing the assets of parties and even
13   non-parties who are dominated and controlled by a party against whom
14   disgorgement has been ordered. Hickey, 322 F.3d at 1131–32. The SEC asks
15   the Court to impose an asset freeze on Larissa Ettore and James Lee, and also
16   on third parties they believe these two are using to hide or transfer funds. Those
17   third parties are the Nominees named above (Ulla, Roger, and Timo Ettore), plus
18   Lee’s associate Relief Defendant Lolita Gatchalian, Lee’s ex-wife Jean Lee, and
19   any other entity through which they are acting. The motion correctly characterizes
20   this as a broad freeze.
21         As with the motion to disburse funds, only Ettore and Lee have filed anything.
22   They have no standing to object on behalf of others or to represent others’ interests
23   in this action. Nevertheless, when exercising its equitable powers, the Court
24   considers whether granting the relief is necessary and fair. So the failure of the
25   Nominees, Jean Lee, and Gatchalian have not filed an opposition does not by itself
26   require the Court to grant the motion.
27         The SEC’s evidence shows good reason to believe that Larissa Ettore and
28   James Lee have been attempting to hide or transfer assets away from themselves,

                                               9
                                                                          14cv347-LAB (BGS)
1    and freezing their assets—including any assets held in common with third parties,
2    such as joint accounts—is very appropriate.
3          As for the others, however, the evidence is more speculative. The motion
4    does not explain why—apart from the garnished accounts discussed above—there
5    is reason to believe the three Nominees have received assets from Lee and Ettore,
6    or if they have, that they would knowingly work in concert with them to dissipate or
7    otherwise shield those assets. The available evidence suggests only that Ettore
8    is controlling accounts to which their names are attached.
9          The motion for contempt offers some explanation as to the two other third
10   parties, however. It points out evidence that Jean Lee is trading at Lee’s direction,
11   but the evidence does not clearly show she is trading with Lee’s money. The
12   evidence suggests she is executing trades on behalf of Lee and a third party
13   identified by the pseudonym “TM,” which the SEC believes is Tim Nguyen. But
14   there is little to suggest that Jean herself is holding assets for Lee. If the SEC has
15   evidence that Jean or “TM” (Tim Nguyen or anyone else) is holding assets for Lee,
16   it can proceed directly against that person, or garnish that person’s accounts. But
17   at present there is little to suggest that freezing all of Jean’s assets is necessary.
18         The argument for freezing Lolita Gatchalian’s assets is stronger. She was
19   one of the three relief defendants against whom terminating sanctions were issued,
20   and there is evidence she was working with Lee after judgment was entered
21   against him but before judgment was entered against her. But the SEC identifies
22   no evidence she worked with him after that. She was ordered to disgorge
23   $82,394.08, but has paid either all or nearly all that amount as ordered. The SEC
24   has identified accounts Gatchalian holds, but has not garnished them, suggesting
25   there is no evidence the assets really belong to Lee.
26         The SEC submitted a proposed order freezing assets, which differs
27   substantially from the order it requested in the motion.        The proposed order
28   primarily directs third parties to retain any assets held “in the name of, for the

                                               10
                                                                           14cv347-LAB (BGS)
1    benefit of, or over which account authority is held by Defendant James Y. Lee
2    and/or Larissa O. Ettore . . . .” The order is directed at third parties (including the
3    Nominees, Gatchalian, and Jean Lee, as well as anyone else who has actual
4    notice of it), but their only obligation concerns the assets of Lee and Ettore. In
5    other words, the freeze contemplated in the proposed order is not the broad freeze
6    the motion requested. Instead, it merely orders that Lee’s and Ettore’s assets be
7    frozen.
8          The motion is GRANTED IN PART. James Lee’s and Larissa Ettore’s assets
9    are ordered frozen. As to the assets of the others, the motion is DENIED WITHOUT
10   PREJUDICE. But in the Court’s view, the proposed order the SEC submitted is
11   very nearly acceptable. The Court will sign and issue it separately, after some
12   modification. The SEC may file a renewed motion seeking a broader freeze if more
13   evidence comes to light. Any future motion to freeze assets is REFERRED to
14   Magistrate Judge Bernard Skomal, or any other magistrate judge later assigned to
15   this case.
16   Motion for Order to Show Cause
17         The SEC’s motion is directed specifically at Larissa Ettore and James Lee,
18   not the Nominees or any other third party even if named in a motion. It seeks an
19   order to show cause why these two should not be held in contempt.
20         The Court’s final orders of judgment against both Lee and Ettore included
21   commands requiring their compliance. In addition to authority the SEC cites in its
22   motion, this Court and all courts have the power to hold in contempt those who
23   disobey their orders. See Young v. U.S. ex rel. Vuitton et Fils S.A., 481 U.S. 787,
24   795–96 (1987) (quoting Michaelson v. U.S. ex rel. Chicago, St. P., M. & O.R. Co.,
25   266 U.S. 42, 65–66 (1924)). The Court’s judgment against Ettore, it should also be
26   noted, specifically provided that the SEC could move for contempt.
27         Lee and Ettore in their opposition treat the motion as if it were itself a motion
28   for contempt, rather than a motion for an order to show cause. At this stage, the

                                               11
                                                                           14cv347-LAB (BGS)
1    SEC does not have to prove they committed contempt; it need only show that an
2    order to show cause should issue. Furthermore, the Court itself can initiate
3    contempt proceedings, if it believes they are warranted. Young, 481 U.S. at 793.
4    Even if the SEC had not filed a motion or presented any evidence, the Court could
5    sua sponte issue an order to show cause.
6          That being said, the Court finds the SEC has presented evidence strongly
7    suggesting Lee and Ettore have contumaciously disobeyed the Court’s orders to
8    them. The SEC’s motion (Docket no. 162) is therefore GRANTED. James Lee
9    and Larissa Ettore are ORDERED TO SHOW CAUSE why they should not be held
10   in contempt for disobeying the Court’s orders to them. The substance of the
11   accusations against them is set forth in the SEC’s motion (Docket no. 162).
12         The issue of whether Lee and Ettore should be held in contempt is
13   REFERRED       to   Magistrate   Judge    Bernard    Skomal     for   a   report   and
14   recommendation. He may, in his discretion, either treat the briefing as setting forth
15   the parties’ positions, or he may order additional briefing. Because it appears there
16   are disputed issues of fact, and questions of credibility will need to be resolved, he
17   should hold an evidentiary hearing. His report and recommendation should include
18   his factual findings. Any related motions or requests, such as the SEC’s request
19   for an accounting, are also referred to him. He should resolve directly all matters
20   that are within his authority to resolve, and the remainder should be included in a
21   report and recommendation.
22
23         IT IS SO ORDERED.
24   Dated: February 20, 2019
25
26                                            Hon. Larry Alan Burns
                                              Chief United States District Judge
27
28

                                               12
                                                                           14cv347-LAB (BGS)
